DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-10, 12 and 14 of U.S. Patent No. 10944961 in view of Kowdle et al. (“Kowdle”, US 2015/0381972). 

Instant Application 17/195,332
U.S. Patent 10944961
21. A camera array, comprising: 
at least one array of cameras comprising a plurality of cameras; 
a projector; 

memory containing an image processing application; wherein the image processing application directs the processor to: 
project a texture onto a scene using the projector to aid with depth estimation in regions of the scene that lack texture; 
acquire a set of images of the scene using the plurality of cameras, where the set of images comprises a reference image and an alternate view image; 


detect features in the set of images; 


identify within the alternate view image features corresponding to features detected within the reference image; 

rectify the set of images based upon a set of geometric calibration data; 









perform dynamic calibration using the detected features in the set of images and update the geometric calibration data; 


























estimate depths of features within the alternate view image identified as corresponding to features detected within the reference image based upon components of observed shifts in locations of features identified as corresponding in the reference image and the alternate view image along epipolar lines; and 


generate a depth map from the reference viewpoint using the estimated depths and the updated geometric calibration data.










acquiring a set of images of a scene using a plurality of cameras, wherein different cameras have different imaging characteristics, where the set of images comprises a reference image and an alternate view image; 
detecting features in the set of images using a processor directed by an image processing application; 
identifying within the alternate view image features corresponding to features detected within the reference image using a processor directed by an image processing application; rectifying the set of images based upon a set of geometric calibration data using a 
determining the validity of the geometric calibration data based upon observed shifts in locations of features identified as corresponding in the reference image and the alternate view image using a processor directed by an image processing application; dynamically generating updated geometric calibration data by: determining residual vectors for geometric calibration data at locations where features are observed within the alternate view image based upon the observed shifts in locations of features identified as corresponding in the reference image and the alternate view image using a processor directed by an image processing application; and determining updated geometric calibration data for a camera that captured the alternate view image based upon the residual vectors using a processor directed by an image processing application; wherein determining updated geometric calibration 
estimating depths of features within the alternate view image identified as corresponding to features detected within the reference image based upon components of the observed shifts in locations of features identified as corresponding in the reference image and the alternate view image along epipolar lines using a processor directed by an image processing application.


memory containing an image processing application; wherein the image processing application directs the processor to: project a texture onto a scene using the projector to aid with depth estimation in regions of the scene that lack texture; and generate a depth map from the reference viewpoint using the estimated depths and the updated geometric calibration data.
However, Kowdle teaches that a projector (Kowdle: see fig. 1 and par. [0025], a projector 106); a processor (Kowdle: see fig. 1 and par. [0032], a processor 120); and memory containing an image processing application (Kowdle: see fig. 1 and par. [0032]); wherein the image processing application directs the processor to: project a texture onto a scene using the projector to aid with depth estimation in regions of the scene that lack texture (Kowdle: see fig. 1 and pars. [0025], [0032], wherein a projector 106 projects pattern of dots to aid with depth estimation in regions of the scene that lack texture); and generate a depth map from the reference viewpoint using the estimated depths and the updated geometric calibration data (Kowdle: see fig. 4 and par. [0032], [0079], noted that a depth map is generated from stereo images using the estimated depths and known dot pattern).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Kowdle with U.S. Paten 10944961 to include a projector; a processor; and memory containing an image processing application; wherein the image processing application directs the processor to: project a texture 

One would have been motivated to provide more accuracy for image processing and depth map for the system. 


Instant Application 17/195,332
U.S. Patent 10944961
22. The camera array of claim 21, wherein the image processing application further directs the processor to: 
determine residual vectors for geometric calibration data at locations where features are observed within the alternate view image based upon observed shifts in locations of features identified as corresponding in the reference image and the alternate view image; 





using at least an interpolation process to generate a residual vector calibration field from the residual vectors; 
mapping the residual vector calibration field to a set of basis vectors; and generating a denoised residual vector calibration field using a linear combination of less than the complete set of basis vectors; and 


rectify an image captured by the camera that captured the alternate view image based upon the updated geometric calibration data;



determining residual vectors for geometric calibration data at locations where features are observed within the alternate view image comprises: determining scene dependent geometric corrections to apply to the observed shifts in locations of features identified as corresponding in the reference image and the alternate view image based upon the estimated depths of the corresponding features; …


1. …rectifying an image captured by the camera that captured the alternate view image based upon the updated geometric calibration data using a processor directed by an image processing application…

estimating depths of features within the alternate view image identified as corresponding to features detected within the reference image based upon components of the observed shifts in locations of features identified as corresponding in the reference image and the alternate view image along epipolar lines; 






determining scene dependent geometric corrections to apply to the observed shifts in locations of features identified as corresponding in the reference image and the 





…estimating depths of features within the alternate view image identified as corresponding to features detected within the reference image based upon components of the observed shifts in locations of features identified as corresponding in the reference image and the alternate view image along epipolar lines using a processor directed by an image processing application.
14. The method of claim 12, wherein determining residual vectors for geometric calibration data at locations where features are observed within the alternate view image comprises: 
determining scene dependent geometric corrections to apply to the observed shifts in locations of features identified as corresponding in the reference image and the 

3. The method of claim 1, wherein determining updated geometric calibration data for a camera that captured the alternate view image based upon the residual vectors further comprises using an extrapolation process in the generation of the residual vector calibration field from the residual vectors.
25. The camera array of claim 22, wherein the image processing application further directs the processor to apply the residual vector calibration field to the set of geometric 

26. The camera array of claim 22, wherein the set of basis vectors is learned from a training data set of residual vector calibration fields.
5. The method of claim 1, wherein the set of basis vectors is learned from a training data set of residual vector calibration fields.
27. The camera array of claim 26, wherein the set of basis vectors is learned from a training data set of residual vector calibration fields using Principal Component Analysis.
6. The method of claim 5, wherein the set of basis vectors is learned from a training data set of residual vector calibration fields using Principal Component Analysis.
28. The camera array of claim 22, wherein determining updated geometric calibration data for a camera that captured the alternate view image further comprises selecting an updated set of geometric calibration data from amongst a plurality of sets of geometric calibration data based upon at least the residual vectors for geometric calibration data at locations where features are observed within the alternate view image.
7. The method of claim 1, wherein determining updated geometric calibration data for a camera that captured the alternate view image further comprises selecting an updated set of geometric calibration data from amongst a plurality of sets of geometric calibration data based upon at least the residual vectors for geometric calibration data at locations where features are observed within the alternate view image.
29. The camera array of claim 22, wherein the image processing application further directs the processor to: acquire an additional set of images of a scene using the plurality of 


9. The method of claim 8, further comprising: detecting at least one region within a field of view of a camera that does not satisfy a feature density threshold; wherein the additional set of images of a scene is acquired in response to detecting that at least one region within a field of view of a camera does not satisfy the feature density threshold.
31. The camera array of claim 22, wherein utilizing the residual vectors determined using the additional set of images further comprises utilizing the residual vectors determined using 




Regarding claims 33-40, claims 32-33 recites the similar subject matter as previously discussed in claims 22-29.

Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 12-21 of U.S. Patent No. 10250871 in view of Kowdle et al. (“Kowdle”, US 2015/0381972). 

Instant Application 17/195,332
U.S. Paten 10250871
21. A camera array, comprising: 
at least one array of cameras comprising a plurality of cameras; 
a projector; 
a processor; and 
memory containing an image processing application; wherein the image processing application directs the processor to: 

acquire a set of images of the scene using the plurality of cameras, where the set of images comprises a reference image and an alternate view image; 
detect features in the set of images; 


identify within the alternate view image features corresponding to features detected within the reference image; 

rectify the set of images based upon a set of geometric calibration data; 









perform dynamic calibration using the detected features in the set of images and update the geometric calibration data; 
















estimate depths of features within the alternate view image identified as 
generate a depth map from the reference viewpoint using the estimated depths and the updated geometric calibration data.

acquiring a set of images of a scene using a plurality of cameras, where the set of images comprises a reference image and an alternate view image; 








detecting features in the set of images using a processor directed by an image processing application; 
identifying within the alternate view image features corresponding to features detected within the reference image using a processor directed by an image processing application; rectifying the set of images based upon a set of geometric calibration data using a processor directed by an image processing application; determining residual vectors for geometric calibration data at locations where features are observed within the alternate view image based upon observed shifts in locations of features identified as corresponding in the reference image and the 
mapping the residual vector calibration field to a set of basis vectors; and generating a denoised residual vector calibration field using a linear combination of less than the complete set of basis vectors; and rectifying an image captured by the camera that captured the alternate view image based upon the updated geometric calibration data using a processor directed by an image processing application.
2. …estimating depths of features within the alternate view image identified as 


U.S. Patent 10250871 does not disclose that a projector; a processor; and 
memory containing an image processing application; wherein the image processing application directs the processor to: project a texture onto a scene using the projector to aid with depth estimation in regions of the scene that lack texture; and generate a depth map from the reference viewpoint using the estimated depths and the updated geometric calibration data.
However, Kowdle teaches that a projector (Kowdle: see fig. 1 and par. [0025], a projector 106); a processor (Kowdle: see fig. 1 and par. [0032], a processor 120); and memory containing an image processing application (Kowdle: see fig. 1 and par. [0032]); wherein the image processing application directs the processor to: project a texture onto a scene using the projector to aid with depth estimation in regions of the scene that lack texture (Kowdle: see fig. 1 and pars. [0025], [0032], wherein a projector 106 projects pattern of dots to aid with depth estimation in regions of the scene that lack texture); and generate a depth map from the reference viewpoint using the estimated depths and the updated geometric calibration data (Kowdle: see fig. 4 and par. [0032], [0079], noted that a depth map is generated from stereo images using the estimated depths and known dot pattern).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Kowdle with U.S. Paten 10250871 to include a projector; a processor; and memory containing an image processing application; wherein the image processing application directs the processor to: project a texture onto a scene using the projector to aid with depth estimation in regions of the scene that lack texture; and generate a depth map from the reference viewpoint using the estimated depths and the updated geometric calibration data.
One would have been motivated to provide more accuracy for image processing and depth map for the system. 

Instant Application 17/195,332
U.S. Patent 10250871
22. The camera array of claim 21, wherein the image processing application further directs the processor to: 
determine residual vectors for geometric calibration data at locations where features are observed within the alternate view image based upon observed shifts in locations of features identified as corresponding in the reference image and the alternate view image; determine updated geometric calibration data 
using at least an interpolation process to generate a residual vector calibration field from the residual vectors; 
mapping the residual vector calibration field to a set of basis vectors; and 
generating a denoised residual vector calibration field using a linear combination of less than the complete set of basis vectors; and 
rectify an image captured by the camera that captured the alternate view image based upon the updated geometric calibration data;



determine residual vectors for geometric calibration data at locations where features are observed within the alternate view image based upon observed shifts in locations of features identified as corresponding in the reference image and the alternate view image; determine updated geometric calibration data 

using at least an interpolation process to generate a residual vector calibration field from the residual vectors;
 mapping the residual vector calibration field to a set of basis vectors; and 
generating a denoised residual vector calibration field using a linear combination of less than the complete set of basis vectors; and 
rectify an image captured by the camera that captured the alternate view image based upon the updated geometric calibration data.


determining scene dependent geometric corrections to apply to the observed shifts in locations of features identified as corresponding in the reference image and the alternate view image based upon the estimated depths of the corresponding features; and 
applying the scene dependent geometric corrections to the observed shifts in locations of features identified as corresponding in the reference image and the alternate view image to obtain residual vectors for geometric calibration data at locations where features are observed within the alternate view image.


determining scene dependent geometric corrections to apply to the observed shifts in locations of features identified as corresponding in the reference image and the alternate view image based upon the estimated depths of the corresponding features; and 
applying the scene dependent geometric corrections to the observed shifts in locations of features identified as corresponding in the reference image and the alternate view image to obtain residual vectors for geometric calibration data at locations where features are observed within the alternate view image.

14. The camera array of claim 12, wherein determining updated geometric calibration data for a camera that captured the alternate view image based upon the residual vectors further comprises using an extrapolation process in the generation of the residual vector calibration field from the residual vectors.

25. The camera array of claim 22, wherein the image processing application further directs the processor to apply the residual vector calibration field to the set of geometric calibration data with respect to the camera that captured the alternate view image.
15. The camera array of claim 12, wherein the image processing application further directs the processor to apply the residual vector calibration field to the set of geometric calibration data with respect to the camera that captured the alternate view image.
26. The camera array of claim 22, wherein the set of basis vectors is learned from a training data set of residual vector calibration fields.
16. The camera array of claim 12, wherein the set of basis vectors is learned from a training data set of residual vector calibration fields.
27. The camera array of claim 26, wherein the set of basis vectors is learned from a training data set of residual vector calibration fields using Principal Component Analysis.
17. The camera array of claim 16, wherein the set of basis vectors is learned from a training data set of residual vector calibration fields using Principal Component Analysis.

18. The camera array of claim 12, wherein determining updated geometric calibration data for a camera that captured the alternate view image further comprises selecting an updated set of geometric calibration data from amongst a plurality of sets of geometric calibration data based upon at least the residual vectors for geometric calibration data at locations where features are observed within the alternate view image.
29. The camera array of claim 22, wherein the image processing application further directs the processor to: acquire an additional set of images of a scene using the plurality of cameras; and determine residual vectors for the geometric calibration data using the additional set of images; wherein determining updated geometric calibration data for a camera that captured the alternate view image based upon the residual vectors also comprises utilizing the residual vectors for the geometric calibration data determined using the additional set of images.
19. The camera array of claim 12, wherein the image processing application further directs the processor to: acquire an additional set of images of a scene using the plurality of cameras; and determine residual vectors for the geometric calibration data using the additional set of images; wherein determining updated geometric calibration data for a camera that captured the alternate view image based upon the residual vectors also comprises utilizing the residual vectors for the geometric calibration data determined using the additional set of images.

20. The camera array of claim 19, wherein the image processing application further directs the processor to: detect at least one region within a field of view of a camera that does not satisfy a feature density threshold; wherein the additional set of images of a scene is acquired in response to detecting that at least one region within a field of view of a camera does not satisfy the feature density threshold.
31. The camera array of claim 22, wherein utilizing the residual vectors determined using the additional set of images further comprises utilizing the residual vectors determined using the additional set of images to determine updated geometric calibration data with respect to the at least one region within the field of view of the camera in which the density threshold was not satisfied.
21. The camera array of claim 20, wherein utilizing the residual vectors determined using the additional set of images further comprises utilizing the residual vectors determined using the additional set of images to determine updated geometric calibration data with respect to the at least one region within the field of view of the camera in which the density threshold was not satisfied.


Regarding claims 33-40, claims 32-33 recites the similar subject matter as previously discussed in claims 22-29.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Kowdle et al. (“Kowdle”, US 2015/0381972) in view of Choi et al. (“Choi”, US 2014/0219549).

Regarding claim 21, Kowdle discloses a camera array, comprising: 
at least one array of cameras comprising a plurality of cameras (Kowdle: see fig. 1 and par. [0024], stereo cameras 102 and 103); 
a projector (Kowdle: see fig. 1 and par. [0025], a projector 106); 
a processor (Kowdle: see fig. 1 and par. [0032], a processor 120); and 
memory containing an image processing application (Kowdle: see fig. 1 and par. [0032]); 
wherein the image processing application directs the processor to: 
project a texture onto a scene using the projector to aid with depth estimation in regions of the scene that lack texture (Kowdle: see fig. 1 and pars. [0025], [0032], wherein a projector 106 projects pattern of dots to aid with depth estimation in regions of the scene that lack texture); 
(Kowdle: see fig. 1 and par. [0024], wherein stereo cameras 102 and 103 capture left and right stereo images 105); 
detect features in the set of images (Kowdle: see fig. 7 and par. [0043], wherein dot peak locations are detected for each image); 
identify within the alternate view image features corresponding to features detected within the reference image (Kowdle: see par. [0045], wherein data structure matching occurs as dot peak locations are detected within left and right images); 
perform dynamic calibration using the detected features in the set of images and update the geometric calibration data (Kowdle: see figs. 1, 4 and par. [0026], as calibration is applied for an image processing 112, and image processing is performed based on dot peak locations of stereo images and known dot pattern of the projected dot pattern 108. The Examiner interprets that the image processing is dynamic calibration using dot peak locations of stereo images and known dot pattern of the projected dot pattern 108); 
estimate depths of features within the alternate view image identified as corresponding to features detected within the reference image based upon components of observed shifts in locations of features identified as corresponding in the reference image and the alternate view image along epipolar lines (Kowdle: see pars. [0069], [0074], [0078], wherein estimate depths of dot peak locations within left image identified as corresponding to dot peak location detected within right image based upon components of observed shifts in locations as a multi-view stereo of dot peak locations identified as corresponding in stereo images along epipolar geometry); and 
(Kowdle: see fig. 4 and par. [0032], [0079], noted that a depth map is generated from stereo images using the estimated depths and known dot pattern).
Kowdle does not explicitly disclose rectifying the set of images based upon a set of geometric calibration data.
However, Choi teaches rectifying the set of images based upon a set of geometric calibration data (Choi: see fig. 3 and par. [0013], wherein image rectification is performed on the stereo image).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Choi with the system/method of primary reference to include rectifying.
One would have been motivated to provide alternative form in performing a stereo matching (Choi: see par. [0012]). 

Method claim 32 is drawn to the method of using the corresponding apparatus claimed in claim 1.  Therefore method claim 32 corresponds to apparatus claim 1 and is rejected for the same reasons of obviousness as used above.

Allowable Subject Matter
Claims 22-31 and 33-40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the Double Patenting rejection noted above is overcome. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAN T H NGUYEN whose telephone number is (571)272-3452.  The examiner can normally be reached on M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/LIN YE/Supervisory Patent Examiner, Art Unit 2697